DETAILED ACTION
This office action is in response to the application filed on 07/18/2019. Claims 1-9 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number JP: 2017-245946 filed on 12/22/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2019, 05/20/2020 and 08/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pulse generator configured to, signal generation section configured to, detection section configured to, counter configured to” in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2018/0259647) in view Dorrington (US 2015/0253429).

	Regarding claim 1, Takano discloses the following claim limitations: a signal generation apparatus comprising: (Takano, paragraph 9 discloses signals being generated),
a first pulse generator configured to generate a pulse to be supplied to a light source that irradiates light upon a distance measurement target (Takano, paragraphs 32, 45, 49 discloses light source unit 1 blinks (emits pulsed light) according to the timing of the light emission signal generated by controller 3 and emits irradiation light (pulsed light) to the subject… calculator 4 outputs a distance signal (distance image) which is information of the distance to the subject obtained by calculation on the basis of the amounts of signals included in the imaging signal and a second imaging signal which have been received from light receiver 2),
a second pulse generator configured to generate a pulse to be supplied to a pixel that receives the light reflected by the distance measurement target (Takano, paragraphs 40-42 discloses controller 3 generates a light emission signal instructing light emission to a subject and an exposure signal instructing exposure to light reflected from the subject. More specifically, controller 3 according to the present embodiment causes each of a plurality of signal accumulators in which signals detected by the same pixel of light receiver 2 are accumulated to accumulate the signals through plural light emissions and corresponding exposure).
	Takano does not explicitly disclose the following claim limitations: and a signal generation section configured to generate a pseudo-random signal for inverting a phase of signals to be generated by the first pulse generator and the second pulse generator.
	However, in the same field of endeavor Dorrington discloses more explicitly the following: and a signal generation section configured to generate a pseudo-random signal for inverting a phase of signals to be generated by the first pulse generator and the second pulse generator (Dorrington, paragraph 57 discloses a plurality of pattern application structures can be used to simultaneously encode different structured light patterns, or a different modulation pseudo-random code for each pattern (or some similar orthogonal encoding) or a combination of these approaches on the light illuminating a scene to be imaged).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Takano with Dorrington to create the time of flight camera of Takano with pseudo-random code.
	The reasoning being is to increase the speed of operation of the resulting time of flight camera, eliminating any delays inherent in the encoding of different structured light patterns over a time interval by a single pattern application structure (Dorrington, paragraph 57).

	Regarding claim 2, Takano and Dorrington discloses the signal generation apparatus according to claim 1, further comprising: a detection section configured to detect a transition of a state of the pseudo-random signal, wherein when the detection section detects a transition of a state of the pseudo-random signal, the detection section outputs a signal for inverting the phase of the signals to be generated by the first pulse generator and the second pulse generator (Dorrington, paragraph 8 discloses structured light patterns are projected on a target, with deformation of the pattern detected by a receiving camera being used to determine the form or surface shape of the target. This may be contrasted with time-of-flight imaging where the phase of received light is used to determine propagation delay and therefore distance information; in addition paragraph 53 discloses pattern modification steps may be completed in various embodiments to apply a sequence of different patterns and their inverted forms with phase inverted illumination radiation).


	Regarding claim 4, Takano and Dorrington discloses the signal generation apparatus according to claim 1, wherein each of the first pulse generator and the second pulse generator includes: a first counter configured to determine a phase of the pulse to be outputted and used for distance measurement of the distance measurement target using an input signal; and a second counter configured to determine a frequency of the pulse using the input signal (Dorrington, paragraphs 151-155 and a counter variable n is initialized to a value of 0. The laser diode is activated in its starting position with the phase of its light radiation set to value T(0). Intensity measurements are then recorded to acquire a frame of pixel values for the target scene of interest…  multiple sets of modified patterns and their inverse forms will also be applied. In such cases the counter value n will be implemented again and a new pattern L(2) will be presented by the mechanical actuator shifting the diffuser only by a fraction of the length and/or height of the square dimensions of the chequerboard pattern. This new translation will then present a modified pattern used to capture a further frame of measurements, and which can also be inverted again (to form pattern L(3) with phase T(3)) to capture its related inverted frame).

	Regarding claim 5, Takano and Dorrington discloses the signal generation apparatus according to claim 1, wherein a setting of the phase to the first pulse generator and a setting of the phase to the second pulse generator are settings different from each other (Takano, paragraph 8 discloses a controller which generates two or more patterns of varying phase relationships between the light emission signal and the exposure signal, and outputs the light emission signal and the exposure signal in a cycle that is different between at least two of the two or more patterns).

	Regarding claim 6, Takano and Dorrington discloses the signal generation apparatus according to claim 1, further comprising: a signal selection section configured to select and output a duty of a signal to be outputted from the first pulse generator from between a first duty and a second duty different from the first duty (Takano, paragraphs 81 and 123 discloses the light emission signal (exposure signal) is repeatedly output in a fixed duty cycle of 20% with a width of IT and a pause of 4T… Note that in the case of the average cycle (Duty, average Duty) indicated in Embodiment 2, controller 3 may set the cycle (duty) to be arbitrary (random).

	Regarding claim 7, Takano and Dorrington discloses the signal generation apparatus according to claim 6, wherein the first duty is fixed and the second duty is variable (Takano, paragraphs 81 and 123 discloses the light emission signal (exposure signal) is repeatedly output in a fixed duty cycle of 20% with a width of IT and a pause of 4T… Note that in the case of the average cycle (Duty, average Duty) indicated in Embodiment 2, controller 3 may set the cycle (duty) to be arbitrary (random).

	Regarding claim 8, Takano and Dorrington discloses the signal generation apparatus according to claim 6, wherein the first pulse generator includes a main pulse generator and a sub pulse generator, the signal of the first duty is a signal generated by the main pulse generator, and the signal of the second duty is generated from the signal generated by the main pulse generator and the signal generated by the sub pulse generator (Takano, paragraphs 81 and 123 discloses the light emission signal (exposure signal) is repeatedly output in a fixed duty cycle of 20% with a width of IT and a pause of 4T… Note that in the case of the average cycle (Duty, average Duty) indicated in Embodiment 2, controller 3 may set the cycle (duty) to be arbitrary (random).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2018/0259647) in view Dorrington (US 2015/0253429) and in further view of Takemoto (US 2020/0195825).

	Regarding claim 3, Takano and Dorrington discloses the claimed invention as outlined above in claim 1.
	Takano and Dorrington do not explicitly disclose the following claim limitations: wherein inversion timings of the phase of the signal to be generated by the first pulse generator and the signal to be generated by the second pulse generator are synchronized with each other.
	However, in the same field of endeavor Takemoto discloses more explicitly the following: wherein inversion timings of the phase of the signal to be generated by the first pulse generator and the signal to be generated by the second pulse generator are synchronized with each other (Takemoto, paragraph 72 discloses processor 304 can obtain that component (first differential signal) of the reflected light of a light emission pulse which is synchronized with the light emission pulse, for example, by subtracting a signal in first accumulator 301 from a signal in second accumulator 302 and can obtain that component (second differential signal) of the reflected light of the light emission pulse which is phase-shifted from the light emission pulse by a predetermined delay by subtracting the signal in first accumulator 301 from a signal in third accumulator 303).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Takano and Dorrington with Takemoto to create the system of Takano and Dorrington as outlined above with synchronizing pulses.
	The reasoning being is to provide a projection image pickup device and projection image pickup method capable of reducing the influence of powerful ambient light (Takemoto, paragraph 6).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2018/0259647) in view Dorrington (US 2015/0253429) and in further view of Oggier (US 2016/0109575).

Regarding claim 9, Takano and Dorrington discloses the claimed invention as outlined above in claim 1.
	Takano and Dorrington do not explicitly disclose the following claim limitations: wherein the signal generation apparatus is used in a distance measurement sensor of an indirect type.
	However, in the same field of endeavor Oggier discloses more explicitly the following: wherein the signal generation apparatus is used in a distance measurement sensor of an indirect type (Oggier, paragraphs 7 and 50 discloses temporal modulation is implemented in so-called time-of-flight (TOF) cameras (indirect and direct)… in indirect time-of-flight measurements, the distance-dependant time delay corresponds to a phase delay of the emitted to the received signals).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Takano and Dorrington with Oggier to create the system of Takano and Dorrington as outlined above with indirect time-of-flight.
	The reasoning being is to improve image quality of an active imaging system, improves the dynamic range and its background light stability. Such sensors typically are used to detect and measure their surroundings, objects or people (Oggier, paragraph 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481